REDMANN, Chief Judge,
concurring.
The trial judge did not err in dismissing Miller and Bivalacqua without leave to amend because their petition is upon claims that belong to the corporation. But the error in remanding is relatively harmless because they will not be able to amend, and I therefore concur on this point rather than convoke a five-judge panel hearing.
In the absence of a showing that a trustee was appointed (or some other incapacitating order entered) in the bankruptcy chapter 11 proceeding, I concur that the corporation has not been shown to have no right of action exercisable through its officers.